Citation Nr: 1633260	
Decision Date: 08/22/16    Archive Date: 08/26/16

DOCKET NO.  09-27 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), in excess of 30 percent, prior to May 13, 2013, and in excess of 50 percent from that date.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from January 1969 to December 1971.

This matter comes to the Board of Veterans' Appeals (Board) from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which granted service connection for PTSD and assigned a 30 percent rating, effective November 22, 2006.  In April 2011, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing at the RO.

The Board previously remanded this case in December 2011 for additional development.  The Board determined that the issue of entitlement to a TDIU had been raised by the record and remanded this matter so it could be adjudicated by the RO.  During the course of the remand, in a June 2013 rating decision, the RO, in pertinent part, denied entitlement to a TDIU, and granted an increased rating of 50 percent for PTSD, effective May 13, 2013.  The Veteran has not indicated that he is satisfied with this rating.  Thus, this claim is still before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  The Veteran also indicated that he disagreed with the TDIU denial; and the TDIU claim was included on the most recent supplemental statement of the case in February 2016.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

The Veteran was last examined for his PTSD for compensation and pension purposes in May 2013.  Since that time, the evidence suggests a worsening of his PTSD.  For instance, the May 2013 examiner found that the Veteran had occupational and social impairment but generally functioned satisfactorily.  An August 2015 VA psychiatry attending note shows, however, that the Veteran came with his wife, who complained that he did not go anywhere, and had not left the house in three months.  The Veteran noted that he would have panic attacks if he went out and would get anxious.  The Veteran's wife had become his caregiver and was tearful; she noted that he would never get dressed and stayed in his pajamas all the time.  The psychiatrist noted that the Veteran and his wife were in need of marital therapy and that they seemed very unhappy.  

In addition, the Veteran's representative has asserted that the May 2013 examiner was not responsive to the Board's remand directives in that the examiner did not reconcile the GAF scores of record or adequately analyze the Veteran's PTSD symptoms.  See February 2016 VA-Form 646.

For this reason, additional examination is warranted to assess the present severity of the Veteran's PTSD.  The issue of entitlement to a TDIU is inextricably intertwined with the disability rating for PTSD and adjudication of this matter is deferred pending resolution of the increased rating claim for PTSD.

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain any recent treatment records from the Jesse Brown VA Healthcare System dated from December 2015 to present.  Then associate all paper records obtained with the claims file, or in the alternative associate an electronic copy of these records with the Veteran's "Virtual VA" claims folder.

2.  Ask the Veteran to identify any additional outstanding medical evidence pertinent to his claim.  If the Veteran complies with the AOJ's requests, make efforts to obtain any relevant records identified.

3.  Then, schedule the Veteran for a VA examination with a psychiatrist or psychologist who has not previously examined the Veteran, if possible, to determine the current severity of his PTSD.  The claims folder must be provided to and reviewed by the examiner in conjunction with any examination.  All indicated tests and studies should be performed with any examination, and all findings should be set forth in detail. 

It is requested that the VA examiner apply the DSM-IV, and indicate all present symptoms and manifestations attributable to the Veteran's service-connected PTSD, in accordance with the rating criteria specified at 38 C.F.R. § 4.130, Diagnostic Code 9411, including the effects on the Veteran's social and occupational functioning.  The examiner should apply the DSM-IV criteria and assign a Global Assessment of Functioning (GAF) score and explain the basis for this finding.  If feasible, the examiner also should reconcile other GAF scores in the VA treatment records.

The VA examiner is then requested to provide a description and opinion as to the degree of occupational and social impairment due to the severity of the Veteran's service-connected psychiatric disability.  In providing the requested determination, the examiner must consider the degree of interference with ordinary activities, including capacity for employment, caused solely by the Veteran's service-connected disability, as distinguished from any nonservice-connected physical or mental condition.  The requested opinion must also take into consideration the relevant employment history and educational history, or lack thereof.

If an opinion cannot be rendered without resorting to pure speculation, please explain why this is not possible.
 
4.  Then review the claims file.  If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication.  Stegall v. West, 11 Vet. App. 268 (1998).
 
5.  Thereafter, readjudicate the claims for increased rating for PTSD and for a TDIU in light of all additional evidence received. If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




